Exhibit (h)(iii) THE ARBITRAGE FUNDS AMENDMENT TO ADMINISTRATION, BOOKKEEPING AND PRICING SERVICES AGREEMENT THIS AMENDMENT is made as of December 19, 2014 by and between ALPS Fund Services, Inc. (“ALPS”) and The Arbitrage Funds (the “Trust”). WHEREAS, ALPS and the Trust have entered into an Administration, Bookkeeping and Pricing Services Agreement dated August 8, 2011 (the “Agreement”); WHEREAS, on November 17, 2014, the Board of Trustees of the Trust approved one new series under the Trust; and WHEREAS, in light of the foregoing, ALPS and the Trust wish to modify the provisions of the Agreement to reflect the addition of the new series. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. APPENDIX A – LIST OF PORTFOLIOS.APPENDIXA – LIST OF PORTFOLIOS of the Agreement is replaced in its entirety with the attached APPENDIXA – LIST OF PORTFOLIOS. 2. APPENDIX C – COMPENSATION.APPENDIXC– COMPENSATION of the Agreement is replaced in its entirety with the attached APPENDIXC – COMPENSATION. 3. Remainder of the Agreement.Except as specifically set forth herein, all other provisions of the Agreement shall remain in full force and effect.Any items not herein defined shall have the meaning ascribed to them in the Agreement. [signature page follows] IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of this Amendment first set forth above. ALPS FUND SERVICES, INC. THE ARBITRAGE FUNDS By: /s/ Jeremy O. May By: /s/ John S. Orrico Name: Jeremy O. May Name: John S. Orrico Title: President Title: President APPENDIX A LIST OF PORTFOLIOS THE ARBITRAGE FUND THE ARBITRAGE EVENT-DRIVEN FUND THE ARBITRAGE CREDIT OPPORTUNITIES FUND THE ARBITRAGE TACTICAL EQUITY FUND APPENDIX C COMPENSATION Greater of $495,000 annual minimum or the following basis point fee schedule: Annual Net Assets Basis Points Between $0 - $500M $500M - $1B Above $1B OUT-OF-POCKET EXPENSES:All out-of-pocket expenses are passed through to the client at cost, including but not limited to:third-party security pricing fees, Bloomberg fees, Gainskeeper fees, Blue Sky permit processing fees and state registration fees, SSAE 16 control review reports, travel expenses to Board meetings, board book materials/printing and mailing, sales reporting, customized programming/enhancements and other out-of-pocket expenses incurred by ALPS in connection with the performance of its duties under this Agreement. LATE CHARGES:All invoices are due and payable upon receipt.Any invoices not paid within thirty (30) days of the invoice date are subject to a one percent (1%) per month financing charge on any unpaid balance but only to the extent permitted by law.
